Citation Nr: 1533113	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a muscle twitching disorder (also claimed as muscle spasm) due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1979 to December 1985 and March 1986 to November 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's case is presently with the VA RO in Los Angeles.

This case was previously before the Board in November 2012, and was remanded for further development.  Specifically, the Board requested the Veteran's service personnel records and records relating to pay from DFAS be obtained.  Although all records were requested, no response was received regarding several of the requested actions.  Therefore, there was not substantial compliance with all remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, any error in failure to complete the remand directives was harmless, and upon further consideration the Veteran's appeal is granted, as will be discussed below.  

As discussed in the prior November 2012 decision, the issue of entitlement to service connection for disability exhibited by right hand pain and weakness was raised by the record in a September 25, 2012 written statement from the Veteran's service representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and the matter is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran served in a training exercise in Kuwait in June 1993.

2.  The Veteran's current chronic muscle spasm is a qualifying chronic disability manifest to a degree of 10 percent.

CONCLUSION OF LAW

Entitlement to service connection for a chronic muscle spasm disorder as due to an undiagnosed illness is warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a chronic muscle spasm disorder, due to an undiagnosed illness.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In addition, the law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Persian Gulf War is defined as beginning August 2, 1990, and extending until a date prescribed by the President.  38 C.F.R. § 3.2(i).  The end date has not yet been determined.

In this case, the Veteran has consistently reported that he was deployed to Kuwait during his active duty service.  

The first issue that must be addressed is whether the Veteran is a Persian Gulf Veteran within the meaning of VA's regulations.  Part of the rationale for the RO's continued denial of this claim is that he does not qualify as such a veteran.

In support of his assertions, the Veteran has submitted an "Individual Deployment Record" which reflects he was deployed on "OPRNATIVEFIERY" [sic] in June 1993.  Review of the online history of the United States Marine Corps reflects Native Fury was a training exercise held in Kuwait during June of 1993.  See 
https://www.mcu.usmc.mil/historydivision/Pages/Chronologies/1993.aspx
Therefore, the evidence reflects the Veteran served in a training exercise held in Kuwait during the period of the Persian Gulf War.  

The RO has repeatedly noted that the Veteran did not receive the Southwest Asia Service Medal, and a 2013 memorandum verifying the Veteran's various awards indicates participants of Operation Native Fury were not entitled to receive the Southwest Asia Service Medal.  In fact, a search of information on Marines Corps awards indicates that in response to inquiries regarding training exercises in Southwest Asia and entitlement to awards for service in this area, in particular the annual training exercise "Native Fury", that the SASM requires not only that an individual serve in the required geographic area during the designated time frame, but that he/she must have participated in military operations against Iraq.  Individuals in a training capacity do not qualify.  http://www.marines.mil/News/Messages/MessagesDisplay/tabid/13286/Article/109966/mcbul-1650-awards-update.aspx

Therefore, the Veteran's non-receipt of the SASM does not disqualify him from meeting VA's definition of a Persian Gulf Veteran.  Here, he has shown that he served in Kuwait in 1993.  Accordingly, the Veteran is a "Persian Gulf Veteran" under VA regulations, and therefore presumptive service connection for a qualifying chronic disability under 38 C.F.R. § 3.317 may apply.

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons such as the Veteran or his spouse are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In this case, the Veteran has consistently reported experiencing symptoms of muscle twitch or spasm, for which he has sought medical treatment.  His lay descriptions are supported by his wife, who also described sudden muscle spasms or twitches by the Veteran, especially during his sleep.  See January 2007 statements.

The Veteran's post-service VA treatment records reflect he sought treatment for his ongoing muscle spasm disorder, and was prescribed a muscle relaxant for several years to treat his disorder.  Because the medical records reflect the Veteran experienced a muscle spasm disorder for more than six months, his disorder is "chronic" under VA regulations.  38 C.F.R. § 3.317(a)(4). 

These post-service medical records also suggest the Veteran's chronic muscle spasm disorder is medically unexplained.  His disorder is listed as "unspecified idiopathic peripheral neuropathy" on multiple lists of current medical problems.  The medical term "idiopathic" is defined as "of unknown cause or spontaneous origin," suggesting the Veteran's chronic disorder is of an unknown origin.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY page 912 (32nd ed. 2012).  Furthermore, in an April 2013 VA examination, the examiner was not able to identify any muscle injury which led to the Veteran's current chronic muscle spasm disorder, and instead suggested a neurological or psychological link.  Therefore, the medical evidence reflects the Veteran's chronic muscle spasm disorder is a medically unexplained.

Finally, this chronic muscle spasm disorder became manifest to a degree of 10 percent or more no later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i).  As suggested by the medical records, the Veteran's chronic muscle spasm disorder is similar in symptomatology to peripheral neuropathy.  Under the schedular rating criteria, a 10 percent rating is warranted for mild incomplete paralysis for several of the nerves.  38 C.F.R. § 4.124a.  In this case, the evidence reflects the Veteran has consistently been prescribed medication in order to control his ongoing muscle spasm in all extremities.  Therefore, this condition is manifest to a degree of 10 percent as analogous to peripheral neuropathy.

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, 26 Vet. App. 517 (2014).

Based on the foregoing, all elements of service connection for certain disabilities occurring in Persian Gulf veterans under 38 C.F.R. § 3.317 have been met, and the Veteran's appeal is granted.


ORDER

Entitlement to service connection for a chronic muscle spasm disorder, due to an undiagnosed illness, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


